          Case 1:16-cr-00142-SM Document 47 Filed 12/10/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT

                         DISTRICT OF NEW HAMPSHIRE


United States of America

     v.                                         Case No. 16-cr-142-1-SM
                                                Opinion No. 2020 DNH 216
Jeffrey M. Lamarche


                                     ORDER


     Defendant’s motion for “compassionate release” from

incarceration under the First Step Act, 18 U.S.C. §

3582(a)(1)(A), given the COVID-19 pandemic, is properly before

the court as defendant has exhausted available administrative

remedies.



     The burden is on defendant to show that he is entitled to

relief, that is 1) that extraordinary and compelling reasons

warrant a reduction in his sentence, and 2) such a reduction

would be consistent with the sentencing factors set out in 18

U.S.C. § 3553(e) as well as Sentencing Commission Policies

(though that is not strictly required under the First Step Act).



     While the COVID-19 virus is present in FCI Allenwood

Medium, where defendant is housed, prison administrators are

taking appropriate steps to limit its spread, and the government



                                       1
          Case 1:16-cr-00142-SM Document 47 Filed 12/10/20 Page 2 of 3



advises that there are, as of a few days ago, no positive cases

in defendant’s housing unit, and the facility is on lockdown to

contain the virus.



        Here, the government concedes that defendant’s medical

conditions (obesity, hypertension and diabetes type II) place

him in a high-risk category should he contract COVID-19, and

that defendant has met his burden to show “extraordinary and

compelling” reasons warranting sentence reduction.            But, says

the government, the sentencing factors weigh heavily against

defendant’s early release, particularly the danger defendant

poses to the community.        See 18 U.S.C. § 3142(g); USSG §

1B1.13(2).



        Defendant was convicted of conspiracy to possess with the

intent to distribute the controlled substance fentanyl.             He was

sentenced to 96 months and has served just under half of that

term.    Defendant has a history of recidivism, and is categorized

as a career offender under the Sentencing Guidelines.             He has

not met his burden to show that he no longer poses a danger to

the safety of the community.         Defendant has a poor disciplinary

record while incarcerated and his overall record provides little

reason to think that if released early, he would reliably abide

by restrictions imposed on his liberties, or would follow CDC


                                       2
        Case 1:16-cr-00142-SM Document 47 Filed 12/10/20 Page 3 of 3



guidelines designed to limit the spread of the virus, thereby

posing a risk to himself and the community.         In addition,

defendant’s early release would, under these circumstances, be

inconsistent with the sentencing goals of promoting respect for

the law, imposing a just punishment, protecting the public, and

providing for both general and specific deterrence.           18 U.S.C. §

3553(a).



                                Conclusion

      Given the current modest risk of community spread of the

virus in the facility, and the appropriate steps being taken to

control that spread, and given the danger to public safety

defendant would pose if released, and the sentencing factors

militating against his early release, the motion for

compassionate release under the First Step Act (document no. 44)

is hereby denied.



      SO ORDERED.

                                         ____________________________
                                         Steven J. McAuliffe
                                         United States District Judge

December 10, 2020

cc:   Georgiana MacDonald, AUSA
      Jeffrey S. Levin, Esq.
      U.S. Probation
      U.S. Marshal



                                     3
